time. Although it appears that petitioner delayed in filing this petition
                and there is an upcoming hearing on the matter, we note that a written
                order memorializing the May 27, 2015, ruling was not entered until
                August 24, 2015. Currently, however, the district court is scheduled to
                address petitioner's motion to modify custody and assess whether the
                custody arrangement is in the child's best interest at the evidentiary
                hearing on November 6, 2015, which is less than one month away.
                            The record indicates that the district court's orders for
                reunification were based on the reunification efforts over the past year
                and the recommendations from therapists of all minors involved that
                reunification occur. The district court has imposed conditions concerning
                supervision and appointed a guardian ad litem for the child. We trust that
                the guardian ad litem will participate in the proceedings below to ensure
                that the child's best interest is protected. Once the district court has the
                opportunity to fully address the custody issue and resolve petitioner's
                motion, petitioner may appeal if aggrieved. See Pan, 120 Nev. at 224, 88
                P.3d at 841 (explaining that an appeal is generally an adequate legal
                remedy precluding writ relief); see also NRAP 3A(b)(7) (allowing an appeal
                from an order finally altering child custody); Burton v. Burton, 99 Nev.
698, 700-01, 669 P.2d 703, 705 (1983) (providing that an order denying a
                motion to amend a divorce decree is appealable if the motion is based on
                changed factual or legal circumstances). If, in the meantime, petitioner
                believes that real party in interest is noncompliant with conditions
                imposed by the district court relating to supervision, those matters involve
                factual issues that are more appropriately addressed to the district court.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                               Under these circumstances, we decline to intervene in this
                matter and we deny the petition.      See NRAP 21(b)(1); Smith v. Eighth
                Judicial Dist, Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (stating
                that a petition for extraordinary writ relief is purely discretionary with
                this court).
                               It is so ORDERED.




                                                            Saitta



                                                            Gibbons
                                                                     ,9:244„            J.



                                                                           4
                                                            Pickering




                cc: Hon. Vincent Ochoa, District Judge
                     Rosenblum Law Offices
                     Kirk T. Kennedy
                     Fine Law Group
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A